Extended Opinion by
Chiee Justice Hobson.
For former opinion see 147 Ky., page 637.
' In our' former opinion, we held' that Henry Duff’s children were devisees under the will, and entitled to' participate -in,the' division of the 136 acre and 200 acre' tracts of land devised by him upon the happening of the ■ *75conditions mentioned in tbe will. In view of the fact that we did not gay in terms that these two tracts were the only portions of the estate devised to them, we deem it necessary to add that such is the case. Having deeded to Henry Duff’s heirs one tract of 136 acres of land, and having mentioned in his will that it was in full of his .share of the whole estate except what was thereafter mentioned, and having thereafter in the will mentioned Henry Huff’s children in connection with the 200 acre tract and the other 136 acre tract only, the testator plainly showed that he did not intend for them to participate in that pgrt of the éstate devised to his heirs generally. This conclusion applies only to the devised estate. As to the undevised estate, see the case of Duff v. Duff’s Ex’rs., 146 Ky., 201, where it was held that Henry Duff himself was entitled to participate therein after the interests of the other heirs were made equal to the interests deeded and devised to Henry Duff’s children.
The opinion is extended to the extent stated.